TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00528-CV


City of New Braunfels, Texas, Appellant

v.

Stop The Ordinances Please; W. W. GAF, Inc. d/b/a Rockin R River Rides; Texas Tubes;
Tourist Associated Businesses of Comal County; Union River LLC d/b/a Landa River
Trips; Chuck's Tubes; Waterpark Management, Inc.; Tri-City Distributors, LP; et al.,
Appellees




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. C2007-0387B, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


O R D E R
PER CURIAM
		Having reviewed the record, and in light of Stop The Ordinances Please v. City of
New Braunfels, 306 S.W.3d 919 (Tex. App.--Austin 2010, no pet.) ("STOP I"), we grant in part
appellee's motion to expedite the City of New Braunfels's interlocutory appeal, give the appeal
precedence, and submit the appeal without additional briefing.  The City is afforded the opportunity
to file briefing addressing the issue of taxpayer standing, a basis for standing not previously
addressed in STOP I, and necessary to our disposition of the City's challenge to the standing
of appellee Stone Temple Williams.  The City shall file its brief, if any, not later than Monday,
September 24, 2012.  Appellees will then be afforded the opportunity to file responsive briefing by
not later than two weeks after the City's brief is filed, or may waive briefing.  The cause will be
submitted for decision upon receipt of appellee's briefing or waiver of briefing.
		It is ordered on September 11, 2012.


Before Justices Puryear, Pemberton and Henson